Citation Nr: 1226339	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) non-service-connected disability pension benefits in the calculated amount of $18,024.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 decision of the Committee on Waivers & Compromises (COWC) of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, that denied a waiver of indebtedness in the calculated amount of $18,024.00 resulting from overpayment of non-service-connected disability pension benefits.  Although the Veteran initially requested a Travel Board hearing at the RO in Montgomery, Alabama, when he perfected a timely appeal on his request for a waiver of indebtedness, he failed to report for this hearing when it was scheduled in April 2011.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).


FINDINGS OF FACT

1.  In August 2004, the Veteran was awarded non-service-connected (NSC) disability pension benefits in the amount of $824.00 per month, effective July 1, 2004.

2.  In May 2005, VA was notified by the Social Security Administration (SSA) that the Veteran had become entitled to SSA benefits in September 2004.

3.  In a May 2006 letter, the PMC informed the Veteran of his due process rights and proposed to terminate his NSC disability pension benefits due to his receipt of SSA disability benefits, causing his income level to exceed the maximum VA income level for VA purposes, as of November 1, 2004.

4.  In July 2006, the PMC terminated the Veteran's NSC disability pension benefits, effective November 1, 2004, due to excessive income, resulting in an overpayment of benefits calculated at $18,024.00.

5.  On September 1, 2006, VA's Debt Management Center notified the Veteran of his debt and waiver rights.

6.  No fault has been demonstrated by VA in the creation of the indebtedness. 

7.  The Veteran bears significant fault with respect to creation of the overpayment by virtue of his failure to report a change in his income due to receipt of SSA disability benefits, with the knowledge that he also was in receipt of VA NSC disability pension benefits, creating an unjust enrichment.

8.  Denial of the Veteran's waiver request does not violate the principles of equity and good conscience and would not cause the Veteran to experience financial hardship as his income exceeds his expenses.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of NSC disability pension benefits in an amount calculated as $18,024.00 are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002 & Supp. 2011). 

Laws and Regulations

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  If there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is precluded automatically and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2011).  

Where there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) where actions of the debtor contribute to the creation of the debt; (2) weighing fault of the debtor against VA fault; (3) whether collection would deprive debtor or family of basic necessities; (4) whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) failure to make restitution would result in unfair gain to the debtor; (6) reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a).

Analysis

The Board finds that the preponderance of the evidence is against granting a waiver of recovery of the overpayment of NSC disability pension benefits in an amount calculated as $18,024.00.  The Veteran seeks a waiver of recovery of an overpayment of NSC disability pension benefits in an amount calculated as $18,024.00.  He does not dispute the validity of the debt but contends instead that repayment would constitute a financial hardship.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  He also contends that he should not be required to repay this debt because he asserts that he timely informed VA that he was receiving SSA disability benefits.  The competent evidence is against the Veteran's assertions and demonstrates instead that, prior to VA informing him of the overpayment created by his concurrent receipt of both NSC disability pension benefits and SSA disability benefits, he had not informed VA that he was in receipt of SSA benefits.  The evidence also does not show that there was any fraud, misrepresentation, or bad faith by the Veteran (as the COWC at the PMC determined in November 2006).  The Board agrees with this finding and concludes that waiver of recovery of the overpayment of NSC disability pension benefits in an amount calculated as $18,024.00is not strictly precluded by law.

The Board also finds that it would not be against equity and good conscience to permit recovery of the overpayment of NSC disability pension benefits in an amount calculated as $18,024.00 against the Veteran in this case.  First, it is clear from a review of the evidence of record that the Veteran's failure to report his receipt of SSA disability benefits prior to being notified of the overpayment of NSC disability pension benefits by the PMC contributed to the creation of the debt.  The Veteran was awarded VA NSC disability pension benefits in July 2004.  He subsequently was awarded SSA disability benefits in February 2005.  A review of SSA information obtained by VA on May 23, 2005, and on May 3, 2006, shows that SSA determined that the Veteran was entitled to SSA disability benefits beginning in September 2004.  A review of the claims file shows that, in a letter dated on May 4, 2005, and date-stamped as received by the PMC on December 7, 2006, the Alabama Department of Veterans Affairs (ADVA) stated that the Veteran had brought them a copy of his SSA disability award letter in February 2005 but "due to an error, it was placed in his file without being forwarded to your office."  The ADVA requested that the Veteran's VA NSC disability pension be adjusted "so he would not have an overpayment form the VA."  It is not clear why the ADVA did not submit the Veteran's SSA disability award letter when the Veteran submitted it to them in February 2005 although the ADVA conceded that they had erred in not submitting this letter in a timely fashion to VA.  It also is not clear why the ADVA's May 2005 letter concerning this error about the Veteran's SSA disability benefits award was not received by the PMC until December 2006 after the Veteran's request for waiver of overpayment had been denied by the COWC at the PMC.  Accordingly, if there was error in this case with regard to receiving the Veteran's waiver request, that error rests with the ADVA and not with VA.

Second, there is no indication of any fault by VA in creating this debt.  The Veteran has asserted - without any support in the evidence of record - that he faxed a copy of the May 4, 2005, letter, to the PMC notifying VA of his SSA disability award.  He also stated that he contacted the PMC by telephone later in May 2005.  Again, a review of the claims file shows that the May 2005 letter from the ADVA was not received by VA until December 2006 after the Veteran's request for waiver of overpayment had been denied.  There also is no record of any telephone calls from the Veteran or his service representative concerning this matter anywhere in the claims file or in the Veteran's Virtual VA claims file.

The Board notes in this regard that the Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level.  The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  The Board notes that, in this case, if the Veteran had contacted the PMC by telephone, such action would have generated a "Report of Contact" or "Report of General Information" (VA Form 119) as part of the regular course of business with detailed information concerning what was discussed in the phone call.  Thus, applying the presumption of regularity to the facts of this case, the Board finds that the lack of any written record generated by the Veteran's alleged telephone contact with the PMC concerning his SSA disability benefits award in May 2005 persuasively suggests that such contact did not occur.  The Board also finds that the Veteran's unsupported assertions that he contacted the PMC by telephone are insufficient to overcome the presumption of regularity that, if he had contacted the PMC, such contact would have generated a written record as part of the regular course of business.

Third, as the COWC at the PMC held in the November 2006 denial of the Veteran's waiver request, collection of the Veteran's overpayment of NSC disability pension benefits in the calculated amount of $18,024.00 would not deprive him of the basic necessities of life.  The Veteran is not married and has no family to provide for out of his SSA disability benefits (his only source of monthly income).  The PMC noted in its May 2006 letter to the Veteran that his annual SSA income effective November 1, 2004, was calculated at $13,092.00, well in excess of the annual income limit of $9,894.00 for a Veteran with no dependents to receive NSC disability pension.  The Veteran informed VA in a November 2006 "Financial Status Report" (VA Form 5655) that his total monthly net income was calculated at $1,078.00 and his total monthly expenses were calculated at $965.00.  Thus, it is clear from a review of the evidence of record that no financial hardship would be created by collecting on the Veteran's debt to VA because his monthly income exceeds his monthly expenses.

Fourth, withholding of the Veteran's NSC disability pension benefits or recovery of these benefits already wrongfully paid to him would not nullify the objective for which they were intended.  The Board notes in this regard that NSC disability pension payments may be made to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  See generally 38 U.S.C.A. § 1521(a).  The RO noted in the July 2004 rating decision which awarded the Veteran NSC disability pension benefits that he experienced multiple disabilities, including avascular necrosis of the hip, which prevented him from working.  His left hip condition was severe and his only option was to undergo hip replacement surgery.  The Veteran also last had worked in March 2004 as a concrete worker and was unemployed.  Thus, the RO concluded in July 2004 that the Veteran was permanently and totally disabled for NSC disability pension purposes.  The Board finds that, but for the Veteran's receipt of SSA disability benefits which precludes his continued concurrent receipt of NSC disability benefits, he still would be entitled to NSC disability pension benefits.  There is no objective evidence that his medical condition has improved since he was awarded NSC disability pension benefits in July 2004.  Thus, the Board also finds that the objective of an award of NSC disability pension benefits - to provide for Veterans who are permanently and totally disabled as a result of non-service-connected disabilities - would not be nullified by recovery of the benefits wrongfully paid to the Veteran in this case.

Fifth, failure to make restitution of the overpayment of NSC disability pension benefits in an amount calculated as $18,024.00 would result in unfair gain to the Veteran.  The COWC at the PMC noted in its November 2006 denial of the Veteran's waiver request that he had been unjustly enriched at the Government's expense by his continued receipt of NSC disability pension benefits to which he was not entitled since November 1, 2004.  The Board agrees with this finding.  The Veteran does not contend, and the evidence does not show, that he was not unjustly enriched by his continued receipt of NSC disability pension benefits to which he was not entitled since November 1, 2004.  The Board notes in this regard that the Veteran received NSC disability pension benefits in the calculated amount of $824.00 per month beginning July 1, 2004, while he also was in receipt of SSA disability benefits in the calculated amount of $1166.50 per month (according to the Veteran's VA Form 5655, "Financial Status Report," received at the PMC in November 2006).  Because repayment of the debt created by the Veteran's unjust receipt of NSC disability pension benefits will not result in undue financial hardship, a waiver of the indebtedness here would result in unfair gain.

Sixth, reliance on VA benefits in this case did not result in the Veteran relinquishing a valuable right or incurring a legal obligation.  There is no evidence that the Veteran relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment while he was in receipt of both NSC disability pension benefits and SSA disability benefits.

In summary, the Board finds that recovery of the overpayment of NSC disability pension benefits in an amount calculated as $18,024.00 would not be against equity and good conscience.  As discussed above, the fault lies with the Veteran in the creation of the debt.  Failure to repay the debt would result in unfair gain to the Veteran based on his receipt of NSC disability pension benefits to which he is not entitled due to the excessive SSA income that he receives every month.  Recovery of the overpayment of NSC disability pension benefits in an amount calculated as $18,024.00 would not defeat the purpose for which these benefits are intended.  The Veteran finally has not relinquished a valuable right nor incurred a legal obligation in reliance on these benefits to which he was not entitled because of his concurrent receipt of SSA disability benefits.  Thus, the Veteran's request for waiver of recovery of the overpayment of NSC disability pension benefits in an amount calculated as $18,024.00 must be denied.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a waiver of recovery of an overpayment of VA non-service-connected disability pension benefits in the calculated amount of $18,024.00 is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


